 CARPENTERS DISTRICTCOUNCILCarpenters DistrictCouncil,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOandDonn E.McKay d/b/a Apollo Dry Wall. Case7-CC-790June 10, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 25, 1974, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed a brief in support of the Adminis-trative Law Judge's Decision, cross-exceptions, and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 1 of the Administrative Law Judgeand to adopt his recommended Order.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IIn adopting the Administrative Law Judge's conclusion that Respon-dent has not violated Sec.8(b)(4)(ii)(B)of the Act and his recommendeddismissal of the complaint in its entirety,we rely on the particular facts andcircumstances of the instant case.The crux of General Counsel's caseinvolves a single conversation between two of Respondent's representativesand the neutral employer's job superintendent.The latter appears to havetestified about this conversation primarily on the basis of his subjectiveinterpretation of the remarks made by Respondent's representatives ratherthan in terms of the actual statements made and language used byRespondent'srepresentatives.There were no events or conduct eitherpreceding or subsequent to this conversation that are attributable toRespondent which could be utilized to evaluate the apparently ambiguousnature of the remarks of Respondent'srepresentatives.In such circum-stances the specific language used,which the witness in the instant caseappears either to have been unable to recall or failed to testify aboutspecifically,becomes critical in determining whether or not the Act has beenviolated.DECISIONSTATEMENT OF THE CASE291JAMES M. FITZPATRICK, Administrative Law Judge: Thisisa secondary boycott case in which theissue iswhetherunion representatives unlawfully threatened,coerced, orrestrained a general contractor to not use a nonunionsubcontractor. I find hereinafter that they did not actunlawfully.The case arises out of unfair labor practice charges filedwith the National Labor Relations Board (herein theBoard) on October 9, 1973,1 by Donn E. McKay, anindividual, doing business as Apollo Dry Wall (hereinApollo)againstCarpentersDistrictCouncil,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (herein Respondent).Based on these charges acomplaint issued October 29 on behalf of the Board,alleging thatRespondent had committed unfair laborpractices in violation of Section 8(b)(4)(ii)(B) of theNational Labor Relations Act, as amended (the Act).Respondent filed an answer denying Board jurisdictionand also denying that it had committed unfair laborpractices as alleged. The matter was tried before me atDetroit,Michigan, on December 11.Upon the entire record, my observation of the witnesses,and consideration of the arguments of counsel and thebrief filed by Respondent, I make the following:FINDINGS OF FACTI.THE EMPLOYERSINVOLVEDThis case involves the construction of a housing projectinWestland,Michigan, known as Continental WoodsCondominiums. North American Development Corpora-tion, owned and operated by one Daniel Malone, is theowner-developer and general contractor in the construc-tion.Between the months of June and December 1973,North American will have purchased and received at theproject lumber and related products valued in excess of$ 55,000 from ERB Lumber Company, which is located inMichigan but receives the lumber and related productsfrom suppliers outside Michigan. When completed in theautumn of 1974, the project will consist of at least 140housing units in 20 to 27 separate buildings. The wholeproject will cost between $4.5 and $5 million. Lumber andrelated products valued at between $400,000 and $500,000will have been used in the construction. I find that NorthAmerican is a person engaged in commerce and in anindustryaffecting commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.At the time of the events involved in this case, a varietyof subcontractors were working on the jobsite. TheseAll dates herein are in 1973 unless otherwise indicated.211NLRB No. 36 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluded Sam Wien (painting), Jouppi, Inc., and Jerritt(carpentry),SpaldingAluminum Siding and Roofing(sidingandroofing),Truwall Construction (basementwalls),Garden City Construction, Inc. (drywall), andBryant Moon Plumbing (plumbing). Of these, only Moonoperated nonunion. There is no evidence that his nonunionstatushad any effect on the job. All of the othersubcontractors named were union operatorsand, sincetheirwork involvedsomecarpentry,allmaintainedcollective-bargainingagreementswith Respondent.John Miller and his wife are coowners of Garden CityConstruction, Inc. (herein Garden City). In the perform-ance of drywall work, Garden Cityusesboth carpentersand painters and maintains collective-bargaining agree-mentsnot only with Respondent, covering the carpenters,but also with a union representing the painters, which isnot involved in the present matter.Construction at the project proceeded by stages. Subcon-tracts for various aspects of the work were awarded foreachstageas it was about to commence. Thus, GardenCity, the initial drywall subcontractor on the job, beganwork in August on the first building brought to that stageof completion, building 3. The next buildings scheduled tobe available for drywall work were building 5 and building4, in that order. It does not appear that Garden City'ssubcontract covered these two buildings. I infer, however,from the record as a whole, that Miller hoped to obtainfurther drywall work beyond the initial building 3.Donn E. McKay, doing business as Apollo DryWall, isengagedatWestland, Michigan as a drywall contractor inthe construction industry. He operates nonunion. In earlyJuly he obtained from Malone of North American copiesof plans and specifications for the project involved here forthe purpose of developing bids for drywall work. Aroundthe first of August, he submitted bids to North Americanaccording to the type of units being built.Sometime inSeptember,Malone advised him he had been awarded asubcontract, and on September 24 or 25 he and Maloneexecuted a written contract for the drywall work onbuildings 5 and 4. At that time Garden City was stillworking on building 3 but North American was dissatisfiedwith the quality and speed with which the work was beingaccomplished.North American made the decision tochange drywall subcontractors because it was looking formorein performance and quality than it was getting fromGarden City, plus the fact that Apollo's bid was lower thanthe priceGarden City was charging. The subcontractawarded to Apollo amounted to $4,628 for building 5 and$11,664 for building 4, a total of approximately $16,293.MalonetoldMcKay that if his work was satisfactory as toquality and production, he would receive more work fromNorth American.Malone indicated he previously hadawarded a subcontract for building 3. In any case, McKayknew that Garden City was already on the job.II.THE LABOR ORGANIZATION INVOLVEDRespondent is an organizationmade up of 15 localunions in andaroundDetroit,Michigan,which areaffiliated with the United Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO. As noted above,Respon-dentisparty to a collective-bargaining agreement withGarden City, but not with Apollo. The complaintalleges,the answer admits, and I find that it is a labor organizationwithin themeaningof Section 2(5) of the Act.GeorgeBetz,an industry steward, is employed byRespondent as a fieldinvestigator concerningthe employ-ment of carpentersinstallingdrywall, floors, roofing, andaluminumsiding.Floyd Lynchisa businessagent ofCarpenters Local 982, one of the local unions affiliatedwithRespondent, and in whose district the project inquestion is located.III.THE ALLEGED UNFAIR LABOR PRACTICESA.ThePlanned Replacementof Garden City byApolloAs notedin section I, above, GardenCitywas the initialdrywallsubcontractor on the project and was so engagedon September 24 or 25 when North American signed acontractwith Apolloto perform the drywall work on thenext two buildings to come on line.On the morningof Thursday,September27,ThomasHarbourne, the project superintendentfor North Ameri-can, told McKay that in about I week building 5 would bereadyfor Apollo to commencedrywall work.Later thatsame morning, Miller of GardenCityhad occasion to be inNorth American'sconstruction office on the project andHarbourne told him GardenCitywas being replaced as thedrywallsubcontractor.On learning this,Miller stated toHarbourne that the replacement had better be a unioncontractor or "there's going to be trouble." ThatafternoonHarbourne reported by telephone to McKay what Millerhad said.He wanted to know whatthey coulddo aboutthat.As a result of this call,McKay contacted LeeLawrence,executive secretary of Associated Builders andContractors,an association of contractors to whichMcKay belongs, and arranged for a meeting betweenLawrence,McKay,and Harbournefor thefollowingMonday, October 1.B.Garden City Complains to the UnionUpon learning that Garden City was being replaced,Miller immediately complained to Betz. According to Betz,Miller mentioned that he had been doing the drywall workat the project in question and that there was going to beanother subcontractor coming in. Miller wanted to makesure that the replacement was a legitimate contractor whopaid fringe benefits the same as Garden City. Betzpromised Miller he would investigate, learn who was goinginon the job, and check the whole project. Millermentioned Apollo's name to Betz but he did not recognizethe name at that time.C.Respondent's RepresentativesMeetWith NorthAmericanOn the morning of Friday, September 28, Betz appearedon the project in the company of Floyd Lynch. AfterHarbourne approached them and they had introducedthemselves, he invited them into the project office wherethey conversed for about 10 minutes.Betz did most of the talking. Neither he nor Lynch stated CARPENTERS DISTRICTCOUNCIL293at any time preciselywhy theywere on the jobsite. Betzinquired as to the identity of contractors on the jobbeginningwith the roofing subcontractor.Harbournereplied that Spalding Aluminum was doing the roofing.Betz then asked who was doing the siding and Harbourneanswered that Spalding was also doing the siding. Betzthen asked who was doing the wood flooring.Harbournereplied that they were having rugs. Betz noted that did notconcern him.He then asked who was the roughingcontractor.Harbourne said Jouppi.Betz also asked aboutfinished carpentry contractors.Finally,Betz asked who was doing the drywall work.According to him,Harbourne answered that Garden Citywas doing the drywall work at that time but that he wasthinking about changing contractors and going to eitherEcono or Apollo.The testimony of Harbourne indicatesthathe did not volunteer that a change in drywallsubcontractors was imminent.According to him,after hehad identified Garden City as the drywall contractor onthe job,Betz asked him if he contemplated any othercontractors than those then currently working on the job,to which Harbourne responded that he had bids from atleast two, Apollo and Econo.I credit Harbourne's versionof that part of the interchange because I think it unlikelythat he would have volunteered the information aboutadditional bids.Betz and Lynch indicated that Garden City and Econowere union contractors. They did not recognize the nameof Apollo as being that of a union contractor.Up to thatpointApollo was the only contractor named in theconversation who was not identified by Betz and Lynch ashaving a contract with Respondent.There is variance in the testimony as to what was saidfrom this point on. According to Harbourne,Betz said,respecting Apollo,"He's not one of our members to thebest of my knowledge."The conversation then turned to"general complications."According to Harbourne, "He[Betz]informed me of general complications once again ofhaving a non-union contractor on a job such as this andsaid that his union did not want any trouble in this respectand neither did I.... "Harbourne said he would keepthem informed,to which either Betz or Lynch said thatLynch had a son working on the job who could alwayskeep them posted.Harbourne's testimony is not entirely clear.On directexamination,he reported that nothing was said about whatthe "complications"might be. On cross-examination, heindicated that the term"general complications"were notwords used by Betz but was his own summary of what wassaid.He described his meaning as follows, "Generalcomplications would be any complication that arose toslow up the job in any way."He admitted, that that waswhat he was worried about,but he also admitted thatneither Betz nor Floyd said anything about slowing up thejob, and that,although carpenters were working on the jobat the time,they did not say they were going to interferewith those carpenters continuing to work,nor did they infact interfere with them.But, using slightly different words,Harbourne did adhere on cross-examination to his earliertestimony that Betz alluded generally to the possibility ofadverse developments.Thus,he was asked if Betz andLynch said anything to him about "not wanting anyproblems." He reported that Betz said something like that.He was then asked to state exactly what was said, with theadmonition that it was a very important matter. He thenanswered, "I understand. The conversation tone and soforth was something to the effect that we don't want anyproblems and neither do you. It was a-it was a bit ofinformation that was being relayed on. It was an informingstatement of sorts."Both Betz and Harbourne agree that near the end of theconversation, and after Apollo had been named as apossible drywall subcontractor, Betz handed Harbournehis business card with the instructions that he could call atelephone number written on the back to learn whetherApollo was a union contractor. The number is that ofRespondent's office.Betz'versionof the conversation after Harbourneidentified Apollo as a possible contractor is as follows, "Iasked him-I told him, I says, well, Econo strikes me. Iknow them. I says but Apollo, I says, I don't know them. Idon't know if they have a contract or not, I says, and, atthat time, I pulled out my card and I gave him my businesscard and I says well he might be a legitunate contractor,but would you please call this number and I wrote it on theback because he might have signed upBetzcontinued his account of the conversation as follows,"Well, he [Harbourne ] says, well, we don't want anytrouble and I say, well, I'm not out here to cause anytrouble, but, I says, would you just call this number. Thegirls at the desk there have a spindle and you can find outif he [Apollo] has a contract or not. He [Harbourne] says,well, this job has got to go. It's behind and it's got to go."Betz also testified that Lynch mentioned that at one timehis son had worked on the job, but he was not there at thattime.The testimony of Harbourne and Betz are in conflict ontwo points: First as to whether or not Betz used wordsindicating theremight be difficulties on the job, andsecond, the supplemental point as to whether Betz andLynch indicated they could keep track of the situation onthe job through Lynch's son. Both Harbourne and Betzappeared to be forthright witnesses. In some respects Betz'testimony ismore specific and clearer than that ofHarbourne.Nevertheless,Harbourne was a crediblewitness and I credit his account rather than that of Betzprimarily because Lynch did not testify. Lynch is anofficialof one of Respondent's constituent locals andpresumably within the control of Respondent. No explana-tion appears in the record as to why he did not testifyregarding this meeting in which he participated and inwhich his presence was of some significance. In thecircumstances, I make the inference that if he had testifiedhis testimony would not have corroborated Betz.Further, I think Harbourne's versionis corroborated bythe fact that after this meeting with Betz and Lynch thegeneral contractor decided not to use Apollo with which italreadyhad a written contract for drywall work onbuildings 5 and 4 and instead to continue with Garden Citywith whom it had no written contract for those buildingsand with whom at that point it was dissatisfied. It is truethat at the hearing Harbourne stated he was satisfied with 294DECISIONSOF NATIONAL LABORRELATIONS BOARDGarden City's later work,but he came to this conclusiononly after completion of building 5 which was substantiallyafter the time of events involved here.Counsel for Respondent brought out that use of anonunion plumbing subcontractor has not resulted in anydifficulties on the job.But there is no evidence that anyunion representative ever visited the job with respect to thenonunion plumbing subcontractor.By contrast,the prospect that GardenCity,a knownunion contractor,was not going to have further work onthe project and that Apollo,who admittedly was notknown as a union contractor,was being brought in, wasthe reason that Betz and Lynch came to the job to"investigate."Neither Betz nor Lynch stated outright thatApollo was nonunion.The testimony of Harbourne is thatthey did not recognize the name of Apollo as that of acontractor with whom Respondent had a collective-bar-gaining agreement.I find,however,that they in fact knewat that time that Apollo was a nonunion operator. I basethis on the record as a whole and particularly on the factthat Betz,as industry steward,is concerned with contrac-torsdoing specialized work in drywall,wood floors,roofing,and siding and as a professional would likely knowwho were the union and nonunion contractors in his fieldof interest.Further,he had already been alerted by Millerto the possibility that Apollo was nonunion and hadalready had an opportunity to check it out in his ownoffice,the very place he wanted Harbourne to telephone.In addition,at the meeting with Harbourne he wasaccompanied by Lynch in whose district the job waslocated,which,coincidentally,is the same community inwhich Apollo does business.It is inconceivable that aprofessional such as Lynch would not know that Apollowas a nonunion contractor using carpenters.In sum, Betzand Lynch showed a false mask of ignorance regardingApollo's nonunion status.The overall purpose of Betz and Lynch in going to thejob was to investigate the entire job insofar as carpenterswere being used. This general investigation included, andinfactconcluded,withBetz'inquiry regarding thereplacement of GardenCity.Irrespective of the wordsused,the message conveyed to Harbourne was that in theeyes of the Union Apollo was not on par with eitherGarden City or Econo.The thrust of this message was notsignificantlyalteredby holding out to Harbourne thepossibility that a phone call to the union hall might turn upinformation about which the industry steward and thebusiness agent were unaware. I find,therefore,that theintentionalmessage given to Harbourne was that in theeyes of Respondent Apollo had not qualified as a unioncontractor.The more crucial question is whether the message alsoincluded words which reasonably could be construed toindicate thatRespondentwould cause some adverseconsequences to flow to North American from its use ofApollo.Based on the testimony of Harbourne, whom Icredit,I find that Betz,using words such as"trouble" or"problems,"told Harbourne that Respondent did not wantany such difficulties and neither did Harbourne. Incontext,the inference inescapably flowing from that vaguestatement was that unspecified difficulties could result if anonunion drywall subcontractor such as Apollo were usedon the job.Also based on the testimony of Harbourne,I find that hetold Betz and Lynch he would keep them informed.EitherBetz or Lynch then said that Lynch had a son on the jobwho could keep them posted.I do not credit the testimonyof Betz that Lynch said his son had been,but no longerwas, on the job. I reach this finding because Lynch did nottestify,nor did his son, and while the record is not entirelyclear,a fair inference from the evidence regarding thevarious contractors on the job at the time is that bothJerritt(the contractor for whom Lynch's son worked) aswell as Jouppi were working on the project.The remark about Lynch's son served as notice to NorthAmerican that a conduit existed for quickly notifyingRespondent of the presence on the job of the disfavoredsubcontractor.Betz and Lynch were not satisfied to leave itup to Harbourne to advise them who was to do the drywallwork.This emphasized the possibility that Respondentmight do something if North American persisted in itschoice of Apollo.The definition of what "trouble" or"problems"might develop remained unspecified.Later in the afternoon of September 28, Harbourne sawMcKay at the jobsite.The record doesmotreflect what, ifanything,he told McKay at that time.D.The Meeting on October 1As noted earlier herein,McKay arranged the meeting atthe jobsite on Monday,October 1, between himself, LeeLawrence of his association,and Harbourne.The meetinglasted about 20 minutes.Harbourne reported that on theprevious Friday a representative of Respondent had beenat the project and indicated there would be trouble if anonunion subcontractor were brought on to the project.Lawrence gave an extensive recitation of the benefits ofmembership in his association,including various ways ofworking around work stoppages which might occur.Finally Harbourne decided, and announced to the othertwo, that he had made a decision to use a union drywallsubcontractor on building 5, the next building to come online, in order to avoid the possibility of interruption of thework.At that point the possibility of Apollo doing thedrywall work on building 4 _remained open,but McKaywas not given any definite time when he might begin work.Lawrence suggested that McKay file charges with theBoard.E.Later EventsLater in the week of October 1, Harbourne decided thathe would use Garden City to do the drywall work onbuilding 5 and so advised Miller.In informing Miller,Harbourne ihdicated that the reason for using Garden Citywas that North American could not afford to use Apollobecause it was not a unionized contractor and the jobmight be stopped.Sometime in the latter part of that weekhe informed McKay that Garden City had been chosen forbuilding 5 and that it would be 2 or 3 weeks before the nextbuilding(building 4) would be ready for drywall work,indicating that Apollo could do that building.Since the events reported above,Apollo has received no CARPENTERS DISTRICT COUNCIL295word from North American as to when it could commencework pursuant to its subcontract.About a week or sobefore the hearing herein(which would put it around theend of November or early December), McKay had afurther talk with Malone of North American who at thattime denied thathe had a contract with Apollo or that hehad signed a furthercontract with Garden City to doadditional drywall work on the project. Malone furthertoldMcKay that he did not want him coming onto theproject becauseif he did all the union men would walk off.F.DiscussionThe project started with Garden City performing thework on the first building.In the circumstances,I find thatMiller reasonably anticipated that he would receive furtherwork.In part because Garden City's work was unsatisfac-tory, and in part because McKay put in a lower bid, NorthAmerican contracted with Apollo for drywall work on thenext two buildings.Because of the intervention of Betz andLynch on September 28, North American decided not touse Apollo and instead continue with GardenCity, therebyavoiding any problems which might be caused by use of anonunion subcontractor.The intervention which causedthisswitchwas a vague reference to "trouble" or"problems."Whether such conduct rises to the level of athreat,coercion,or restraint within the meaning of Section8(b)(4)(ii)(B) of the Act is the dispositive legal issue here.The record as a whole,including the September 28meeting between Betz,Lynch,and Harbourne,demon-strates that Respondent'spurpose in contacting NorthAmerican was to insure that a nonunion drywall subcon-tractor such as Apollo did not come onto the project.Accordingly,I find that a preponderance of the evidenceestablishes thatRespondent harbored a "cease doingbusiness"object within the meaning of Section 8(b)(4)(B).Such an object is not unlawful,however,unless implement-ed by unlawful means.The only thing Respondent's agents did here was makeverbal statements to the superintendent of the generalcontractor.The legality of the statements depend not onlyupon the words used but also upon the background factsagainst which they were made and the identity of theperson to whom they were made.The background here wasthe imminent removal from the job of union subcontractorGarden City and the arrival on the job of nonunionsubcontractor Apollo.Respondent might have achieved achange in the projected course of events by various typesof conduct,legal or illegal.It did not exert direct influenceon the primary employer, Apollo.Betz and Lynch neverwent to McKay. Their whole effort was directed towardNorth American, a neutral insofar as the nonunion statusof Apollo was concerned.Respondent's conduct in thisaffair,therefore,whether lawful or unlawful,was entirelysecondary in nature.Ifind that Betz' statements toHarbourne,although secondary in nature and for a cease-doing-business object, were too vague and ambiguous tojustifya finding that they threatened,coerced, or re-strainedNorthAmerican.Iconclude,therefore, thatRespondent did not violate Section 8(b)(4)(ii)(B) of theAct. SeeCarpenters DistrictCouncil ofHouston and Vicinity(AstrodomainCorporation),202NLRB No. 109;LocalUnion 825,InternationalUnion of Operating Engineers,AFL-CIO (William C. Ehret),137 NLRB 136, 139. But cf.Local Union No. 174, Teamsters (V. G. Scab,172 NLRB1217;and International Brotherhood of ElectricalWorkers,Local No. 5, AFL-CIO (Jonel Construction Co., Inc.),164NLRB 455.The questionis a close one,particularly in view of suchBoard pronouncements asScalfandJonel.Relying onJonel,the General Counsel argues that vague or guardedthreatsbya union agentwhich are broad enough toencompass the possibility of illegal secondary action areunlawful. The decision inJonelstands for that proposition.However, factually that case differs from the present one inthat it also involved unlawful inducement of employees, atype of conduct not present here. It is noteworthy that hereRespondent took no further action after Betz and Lynchtalked to Harbourne,so the meaningof the words used bythem are not colored by any later events attributable toRespondent.TheScalfcase,on the other hand, involved noinducement of employees. Like the present case the issuewas limited to the lawfulness of the particular words usedby the union representative. There the union agentinformed a neutral employer that the union would use"economic pressure" if the neutral employer did businesswith the concern disfavored by the union. The Boardviewed this "as a threat to take economic action of anunspecified nature against a secondary employer withoutrestrictionor limitation, and therefore a violation of8(b)(4)(ii)(B)."But the statements of the unionagents inScalfandJonelwere more direct and specific in indicating action to betaken by the unions there involved than in the presentsituation.Here the languageof Betz wascast in the form ofa wish of both the Union and the general contractor thatthere not be "trouble" or "problems." It was not a positivestatement, even if the implication was present thatdifficulties could result for the general contractor.More-over,there is nothing to indicate what form the "trouble"or"problems" might take or who might cause such if itdeveloped, even if it was inferable that the speaking unionmight cause the kind of joint employee action typicalamong unionized craftsmen in the construction industry.Inferencesof unlawful conduct by Respondent surely werenot the only possibilities.Another consideration here is the clear intent of the lawthat union representatives be free to express the position oftheir organization even to neutral employers so long asthey avoid coercive language and conduct. See Section 8(c)of the Act, and alsoLittle v. Local 481, InternationalBrotherhood of ElectricalWorkers (Indianapolis ElectricalCo.), 50 LRRM 2141 (D.C. Ind.). I find the language herefalls in that category. Any inference that the vague andunspecific language used referred to future conduct,unlawful under the Act or otherwise, is too remote tosustain afinding of a violation under Section 8(b)(4)(ii)(B)of the Act.CONCLUSIONS OF LAW1.North American is a person engaged in commercewithin the meaning of Section 2(6) and business activities 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce within the meaning of Section 2(7) ofthe Act.2.Respondent is a labor organization within themeaningof Section 2(5) of the Act.3.By statements made on about September 28, 1973,by itsagentsGeorge Betz and Floyd Lynch to NorthAmerican relating to the use of a nonunion drywallsubcontractor on the Continental Woods Condominiumsproject,Respondent did not threaten, coerce, or restrain2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.North American and has not committed unfair laborpractices within themeaningof Section 8(bX4Xii)(B) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The complaintis dismissed in itsentirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes